DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020, 12/15/2020 and 07/19/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the antenna apparatus is thickest at corners of the rectangular outline” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims 5 and 20 recite “the antenna apparatus is thickest at corners of the rectangular outline”, however, the Specification and the drawings have failed to disclose or explain this aspect of the invention in a way to suggest the applicant possess the invention when filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


For Examination purposes, claims 1 and 21 will be treated as “first dummy patterns respectively having a polygonal shape and arranged three-dimensionally between the plurality of feed patterns and the patch antenna pattern.”
Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 5 and 20 recite “the antenna apparatus is thickest at corners of the rectangular outline”. This limitation fails to particular point out what the applicant refers to as the corners of the rectangular outlines.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Woo (US 20190098750).
Regarding claim 1:
Hwang discloses an antenna (in Figs. 1, 11-16) apparatus comprising: a ground plane (50); a patch antenna pattern (220) disposed on an upper surface of the ground plane (50); feed vias (11 and 12) penetrating the ground plane (50), and respective ones of the feed vias (11 and 12) disposed biased toward a first side (See the top side in Fig. 11) and a second side (See the right side in Fig. 11), different from each other (See Fig.), from a center of the patch antenna pattern (220), and disposed spaced apart from the patch antenna pattern (220); feed patterns (30 and 40) respectively electrically connected to an upper end of a corresponding feed via (11 and 12), disposed spaced apart from the patch antenna pattern (220), and configured to provide a feed path to the patch antenna pattern (220).
Hwang is silent on that first dummy patterns respectively having a polygonal shape and arranged three-dimensionally between the plurality of feed patterns and the patch antenna pattern.
Woo discloses (in Figs. 2, 3A, 3B, 5B, 6, 7) first dummy patterns (231) respectively having a polygonal shape (See Fig.) and arranged three-dimensionally between the plurality of feed patterns (215) and the patch antenna pattern (230).

Regarding claim 2:
Hwang discloses the patch antenna pattern (220) upper surface comprises a polygonal shape (See Fig. 11).
Regarding claim 3:
Hwang is silent on that second dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the first dummy patterns are arranged.
Woo discloses second dummy patterns (232) respectively comprising a polygonal shape (See Fig. 7) and arranged three-dimensionally to surround a space in which the first dummy patterns (231) are arranged (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns arranged as taught by Woo into the device of Hwang for the benefit of preventing operating frequency signals from interfering with each other between adjacent patch antennas as well as allowing efficient signal transmission and reception (Para. 0015, Lines 3-6).
Regarding claim 6:
Hwang discloses the patch antenna pattern (220) upper surface comprises a rectangular shape (See Fig. 1).
Regarding claim 7:
Hwang discloses the patch antenna pattern (220) is disposed such that the first and second sides are oblique to each side of the upper surface of the ground plane (50).
Regarding claim 8:
Hwang discloses each feed via (11 and 12) comprises a feeding part extending downward from the upper end (defined as parts 30 and 40 on the upper surface of the dielectric, 12); a feed portion connected to the feeding part at a lower end (defined as the lower surface of the dielectric, 12) in a .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Woo (US 20190098750) as applied to claim 1 and further in view of Murdock et al. (US 20120299797).
Regarding claim 4:
Hwang as modified is silent on that a side of each of the plurality of first dummy patterns is oblique to a side of each of the plurality of second dummy patterns.
Murdock et al. disclose (in Figs. 6, 7, 10 and 11) a side of each of the plurality of first dummy patterns (306) is oblique to a side of each of the plurality of second dummy patterns (310; See Figs. 6, 7, 10 and 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second dummy patterns arranged as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 8-10).
Regarding claim 5:
Hwang as modified is silent on that the patch antenna pattern upper surface comprises a rectangular shape, and wherein the second dummy patterns are arranged along at least a portion of the rectangular outline, and the antenna apparatus is thickest at corners of the rectangular outline.
Murdock et al. disclose the patch antenna pattern (302) upper surface comprises a rectangular shape (See Figs. 10 and 11), and wherein the second dummy patterns (310) are arranged along at least a portion of the rectangular outline (of the patch antenna, 302), and the antenna apparatus is thickest at corners of the rectangular outline (Para. 0012, Lines 4-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second dummy patterns arranged as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 8-10).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Woo (US 20190098750) as applied to claim 1 and further in view of Foo (US 20090322642).
Regarding claim 9:
Hwang as modified is silent on further comprising extended patch antenna patterns respectively disposed to be spaced apart from the feed patterns, respectively disposed to be biased toward the first side and the second side from the center of the patch antenna pattern, and respectively disposed to be spaced apart from the patch antenna pattern.
Foo discloses (in Figs. 1A and 1B) extended patch antenna patterns (141-144 and 151-154) respectively disposed to be spaced apart from the feed patterns (coupled to the patch, 160; Para. 0023, Lines 11-13), respectively disposed to be biased toward the first side and the second side from the center of the patch antenna pattern (160), and respectively disposed to be spaced apart from the patch antenna pattern (160).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
Regarding claim 10:
Hwang as modified is silent on that each of the extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern.
Foo discloses each of the extended patch antenna patterns (141-144 and 151-154) comprises: a second extended patch antenna pattern (151-154); and a first extended patch antenna pattern (141-144) disposed to be spaced apart from the second extended patch antenna pattern (151-154) and disposed between the second extended patch antenna pattern (151-154) and the patch antenna pattern (160).

Regarding claim 11:
Hwang as modified is silent on that each of the extended patch antenna patterns comprises: a polygonal shape; a first side parallel to a respective side of the polygonal shape of the patch antenna, and two second sides extending from the first side.
Foo discloses each of the extended patch antenna patterns (141-144 and 151-154) comprises: a polygonal shape (See Figs.); a first side parallel to a respective side of the polygonal shape of the patch antenna (160), and two second sides extending from the first side (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
Regarding claim 12:
Hwang is silent on that each of the extended patch antenna patterns comprises a third side parallel to the first side, wherein the two second sides extend perpendicular to the first side.
Foo discloses each of the extended patch antenna patterns (141-144 and 151-154) comprises a third side parallel to the first side, wherein the two second sides extend perpendicular to the first side (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Foo (US 20090322642).
Regarding claim 13:
Hwang discloses an antenna apparatus (in Figs. 1, 11-16) comprising: a dielectric layer (10); a polygonal shape patch antenna pattern (220) disposed on an upper surface of the dielectric layer (10); feed vias (11 and 12) respectively disposed to penetrate the dielectric layer (10) by at least a portion of a thickness of the dielectric layer (10), respectively disposed to be biased toward a first side and a second side (See Figs.), different from each other, from a center of the polygonal shape of the patch antenna pattern (220), and respectively disposed to be spaced apart from the patch antenna pattern (220); feed patterns (30 and 40) respectively electrically connected to an upper end of a corresponding feed via (11 and 12), respectively disposed to be spaced apart from the patch antenna pattern (220), and configured to provide a feed path to the patch antenna pattern (220).
Hwang is silent on that extended patch antenna patterns respectively disposed to be spaced apart from the feed patterns, respectively disposed to be biased toward the first side and the second side from the center of the polygonal shape of the patch antenna pattern, and respectively disposed to be spaced apart from the patch antenna pattern.
Foo discloses (in Figs. 1A and 1B) extended patch antenna patterns (141-144 and 151-154) respectively disposed to be spaced apart from the feed patterns (coupled to the patch, 160; Para. 0023, Lines 11-13), respectively disposed to be biased toward the first side and the second side from the center of the polygonal shape of the patch antenna pattern (160), and respectively disposed to be spaced apart from the patch antenna pattern (160).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
Regarding claim 14:
Hwang is silent on that each of the extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch 
Foo discloses wherein each of the extended patch antenna patterns (141-144 and 151-154) comprises: a second extended patch antenna pattern (151-154); and a first extended patch antenna pattern (141-144 ) disposed to be spaced apart from the second extended patch antenna pattern (151-154) and disposed between the second extended patch antenna pattern (151-154) and the patch antenna pattern (130), wherein a width of the second extended patch antenna pattern (151-154) is different from a width of the first extended patch antenna pattern (141-144; See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
Regarding claim 15:
Hwang is silent on that the upper surface of the patch antenna pattern comprises a rectangular shape, and wherein the number of the extended patch antenna pattern is less than 8.
Foo discloses the upper surface of the patch antenna pattern (160) comprises a rectangular shape, and wherein the number of the extended patch antenna pattern (141-144) is less than 8 (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
Regarding claim 16:
Hwang is silent on that the number of the extended patch antenna pattern is 4.
Foo disclose the number of the extended patch antenna pattern (141-144) is 4 (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the 
Regarding claim 17:
Hwang is silent on that an upper surface of each of the extended patch antenna patterns comprises a first side parallel to a respective side of the rectangular shape of the patch antenna, two second sides extending from the first side, and a third side spaced apart from and parallel to the first side.
Foo discloses an upper surface of each of the extended patch antenna patterns (141-144 and 151-154) comprises a first side parallel to a respective side of the rectangular shape of the patch antenna, two second sides extending from the first side, and a third side spaced apart from and parallel to the first side (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
Regarding claim 18:
Hwang as modified is silent on that the first, second, and third sides of each of the extended patch antenna patterns are oblique to each side of the upper surface of the dielectric layer.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Foo (US 20090322642) as applied to claims 13 and further in view of Ro et al. (US 20050054317).
Regarding claim 19:
Hwang as modified is silent on that the upper surface of the patch antenna pattern comprises a rectangular shape, and the first and second sides of the patch antenna pattern are oblique to each side of the upper surface of the dielectric layer.
Ro et al. disclose (in Fig. 4C) the upper surface of the patch antenna pattern (130) comprises a rectangular shape (See Fig.), and the first and second sides of the patch antenna pattern (130) are oblique to each side of the upper surface of the dielectric layer (120).

Regarding claim 20:
Hwang as modified is silent on that further comprising second dummy patterns, wherein the second dummy patterns are arranged along at least a portion of the rectangular outline, and the antenna apparatus is thickest at corners of the rectangular outline.
Ro et al. disclose further comprising second dummy patterns (180), wherein the second dummy patterns (180) are arranged along at least a portion of the rectangular outline (of the antenna, 130), and the antenna apparatus (in Fig. 4C) is thickest at corners of the rectangular outline (Para. 0027, Lines 9-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second dummy patterns and as arranged with the thickness as taught by Ro et al. for the benefit of obtaining desired characteristics (Para. 0027, Lines 9-11).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Foo (US 20090322642) as applied to claims 13 and further in view of Woo (US 20190098750).
Regarding claim 21:
Hwang as modified is silent on that first dummy patterns respectively having a polygonal shape and arranged three-dimensionally between the plurality of feed patterns and the patch antenna pattern.
Woo discloses (Figs. 2, 3A and 3B) that first dummy patterns (231) respectively having a polygonal shape (See Fig.) and arranged three-dimensionally between the plurality of feed patterns (215) and the patch antenna pattern (230).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns arranged as taught by Woo into the modified device of Hwang for the benefit of preventing operating frequency signals from interfering with each other between 
Regarding claim 22:
Hwang as modified is silent on that second dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the plurality of first dummy patterns are arranged.
Woo discloses second dummy patterns (232) respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the plurality of first dummy patterns (231) are arranged (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns arranged as taught by Woo into the modified device of Hwang for the benefit of preventing operating frequency signals from interfering with each other between adjacent patch antennas as well as allowing efficient signal transmission and reception (Para. 0015, Lines 3-6).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Foo (US 20090322642) and Woo (US 20190098750) as applied to claims 13, 21 and 22 and further in view of Murdock et al. (US 20120299797).
Regarding claim 23:
Hwang as modified is silent on that a side of each of the first dummy patterns is oblique to a side of each of the second dummy patterns.
Murdock et al. disclose (in Figs. 6, 7, 10 and 11) a side of each of the first dummy patterns (310) is oblique to a side of each of the second dummy patterns (306; See Figs. 6, 7, 10 and 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second dummy patterns arranged as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845